Citation Nr: 0527193	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying service connection for bilateral hearing 
loss and a March 2004 rating determination denying service 
connection for a disaorder styled as bilateral tinnitus.

The Board notes that the March 2003 rating decision was based 
on, among other things, service medical records which show 
treatment for otitis externa (swollen ear canal).  The Board 
notes that those service medical records are actually 
pertinent to another veteran, and were misfiled in this 
veteran's claims file.  The Board further notes that the 
service medical records mentioned above are not being 
considered in making the present determination.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss that is due to any incident or event 
in active military service, and hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested within 
one year after separation from service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the veteran's 
enlistment examination in March 1941, he was noted to have 
normal hearing in both ears (20/20) and did not have any ear, 
nose, or throat abnormalities.  When examined for discharge 
from service in November 1945, the veteran was noted to have 
normal hearing in both ears (15/15) and did not have any ear, 
nose, or throat abnormalities.  The service medical records 
are negative for any complaints, treatment, or findings 
related to hearing loss or tinnitus.  

In January 1946, the veteran filed a formal claim for 
entitlement to service connection for problems with his back 
and teeth.  A February 1946 rating decision granted the 
veteran's claim and assigned a 0% disability rating.  This 
claim did not mention problems with hearing loss or tinnitus.  

A December 1976 private medical treatment record shows the 
veteran was found to have correctable hearing loss and was 
fitted for a hearing aid.  The veteran was also afforded an 
audiogram, in which pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
70
80
LEFT
70
70
105
Approx. 
100
110

VA outpatient progress notes dated April 2002 to October 2003 
indicate the veteran was seen for and diagnosed with various 
conditions, including hypertension, coronary artery disease, 
and vertigo.  The records document the veteran had a history 
of sensorineural hearing loss and subjective tinnitus, among 
other things.  These records include an assessment that the 
veteran had hearing aids for both ears and was prescribed 
Meclizine for his vertigo.   These records are negative for 
any complaints of or treatment for hearing loss or tinnitus.  

In August 2002, the veteran submitted a formal claim for 
entitlement to service connection for bilateral hearing loss.  
He asserted he believed his hearing loss was a direct result 
of being exposed to naval gun fire during a firefight in July 
1943 while aboard the USS Wharton in the South Pacific.  

In December 2002, the veteran underwent a VA examination.  
The veteran detailed two incidents where he was aboard ship 
and located underneath the guns of the ship while they were 
being discharged.  The veteran indicated that, subsequent to 
that time, he had bilateral constant tinnitus.  He also gave 
a history of bilateral progressive hearing loss.  

At that examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
70
80
85
90
LEFT
Not 
reported
105+
105+
105+
105+

Average pure tone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 81 for the right 
ear and 105+ for the left ear.  Speech audiometry revealed 
speech recognition ability of 100% in the right ear and 0% in 
the left ear.

The diagnosis was right severe sensorineural hearing loss, 
left profound sensorineural hearing loss, and bilateral 
tinnitus.  The examiner indicated the veteran's claims file 
was not sent for review and recommended that it be sent over 
so he could determine whether there was any documentation of 
hearing loss or tinnitus while the veteran was on active 
duty.

In his notice of disagreement received in July 2003, the 
veteran stated that on the date of discharge he did not see, 
or receive a physical examination from, a doctor.  The 
veteran stated the only person he saw was a corporal who gave 
him his "version of a hearing test," which was to stand 
behind him whispering "can you hear me" until the veteran 
responded affirmatively.  The veteran stated the first time 
his ears started ringing was when he was on the USS Wharton 
being transported from New Caladonia to New Zealand, and that 
his Commanding Officer, Captain Mangum, M.D., told him "he 
would lose his hearing as he got older."  The veteran also 
stated that in April 1944, while being transported on the 
R.L. Howse, the ship's guns were being fired and he felt like 
his ears were going to burst.  The veteran stated his 
Commanding Officer, Captain Lawson, M.D., told him that his 
"hearing loss would only get greater."

In October 2003, the veteran submitted an informal claim for 
entitlement to service connection for tinnitus.  

A VA audiological examination was conducted in November 2003.  
In addition to the incident on the USS Wharton mentioned 
above, the veteran indicated there were other occasions when 
he experienced noise exposure, including while being 
transported aboard ships and in the islands of the South 
Pacific.  The veteran indicated he had the onset of hearing 
loss and tinnitus at approximately that time.  He also gave a 
long history of bilateral hearing loss, and indicated that 
his tinnitus is constant and significant.  The veteran denied 
non-military noise exposure.  

At this examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
70
80
85
85
LEFT
Not 
reported
105+
105+
100+
105+

Average pure tone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 80 for the right 
ear and 105+ for the left ear.  Speech audiometry revealed 
speech recognition ability of 92% in the right ear and 0% in 
the left ear.

The diagnosis was right severe sensorineural hearing loss, 
left profound sensorineural hearing loss, and bilateral 
tinnitus.  The examiner opined as follows:

Since my review of the service medical records 
was negative for hearing loss and tinnitus, and 
since the veteran was noted to have normal 
hearing at separation from active service, it 
would appear most likely that his current 
hearing loss and tinnitus have occurred 
subsequent to separation from active duty.  
Therefore, it is my opinion that it is less 
likely than not that current hearing and 
tinnitus are related to military service.  

In a February 2004 written statement, the veteran indicated 
that after he was discharged from service he saw W.P.A., 
M.D., for the ringing in his ears.  The veteran indicated 
that Dr. W.P.A. told him there was nothing he could do for 
the ringing or hearing loss.  The veteran also indicated that 
Dr. W.P.A. is deceased.  In the February 2004 substantive 
appeal for bilateral hearing loss, the veteran detailed his 
noise exposure while on active duty, including occasions on 
the firing range in 1941, all ships he was on in the Pacific 
in 1943 and 1944, and in New Guinea in 1944 where he was 
exposed to "[mortars], artillery, grenades, and rifle fire 
24 hours a day."  The veteran again stated he saw Dr. W.P.A. 
in the early 1950's for the ringing in his ears.  

A July 2004 private medical record shows the veteran saw 
G.M.B., M.D., for complaints of hearing loss.  Dr. G.M.B. 
noted the veteran indicated he had hearing loss since 1970 
and tinnitus since service in 1943.  Dr. G.M.B. also noted 
that review of the veteran's hearing tests since 1976 show 
total deafness in the left ear and severe hearing loss in the 
right ear.  Dr. G.M.B. noted the veteran's current ear 
examination was normal, but did not give an opinion as to 
whether the veteran's current hearing loss and tinnitus are 
causally related to service.  

In August 2004, P.F.A., M.D. submitted a private medical 
record, which indicates the veteran was initially seen by Dr. 
W.P.A. (his father) in 1959 with a history of hearing loss 
and ringing in the ear, questionably of one year in duration.  
Dr. P.F.A. indicated that in 1959 the veteran related his 
hearing loss had been gradual in onset, he had no pain or 
discharge, and had ringing of moderate intensity for two 
years.  It was also noted that the veteran had some history 
of industrial noise exposure and a substantial history of 
World War II noise exposure.  Dr. P.F.A. reported that an 
audiogram conducted in 1959 showed low frequency hearing loss 
at 10 decibels in the right ear and 40 decibels in the left 
ear.  High frequency hearing loss was shown at 65 decibels in 
the right ear and 90 decibels in the left ear.  Dr. P.F.A. 
further reported that "serial hearing tests between 1976, 
1980, and 2004 show gradual progressive hearing loss in the 
right better ear."  Dr. P.F.A. did not include the specific 
frequencies that were tested in the 1959 audiogram, nor did 
he attach copies of any medical records from 1959 or the 
hearing tests from 1976 to 2004, from which he reported.  

Dr. P.F.A. reported that an audiogram conducted in August 
2004 shows left profound sensorineural hearing loss and right 
50 decibel low frequency, 110 decibel sloping off to 100 
decibels at 4000, and improving to 90 decibels at 8000 cycles 
per second.  Speech discrimination in the right better ear is 
72%.  The impression was "left profound sensorineural 
hearing loss, right moderate to severe high frequency 
sensorineural hearing loss, and hearing loss caused by 
acoustic trauma resulting from military service is likely as 
not [ ] the cause for hearing loss and tinnitus."  
Dr. P.F.A. did not review service medical records in 
rendering his decision.  

An undated lay statement from M.J.L. details a history of 
military service with the veteran, including service aboard 
USS R.L. Pope.  M.J.L. states that ship personnel conducted 
gunnery practice and that men suffered from their ears 
ringing.  M.J.L. further states he and the veteran have met 
several times in the past 50 years, and the veteran has had 
many years of hearing problems related to the ships gunnery 
practice.  

In a December 2004 written statement, the veteran stated that 
he does not agree that his hearing loss began in 1970.  The 
veteran explained that he saw Dr. W.P.A. several times "over 
the years" and it was 1970 when he told the veteran to get a 
hearing aid.  The veteran also provided his work history 
stating he worked for AT&T and Convair from 1946 to 1958, a 
hosiery mill in management from 1950 to 1958, went back to 
college from 1958 to 1959, and was self-employed as an 
accountant from 1960 until 2003.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.  In November 2002 and February 2004, the 
RO informed the veteran of the types of evidence needed to 
substantiate his claim for bilateral hearing loss and 
tinnitus, respectively, and its duty to assist him in 
substantiating his claims under the VCAA.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertain" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  Both the January 2004 
and December 2004 Statement of the Case (SOC) for bilateral 
hearing loss and tinnitus, respectively, contain the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
In addition, the RO's February 2004 letter informed the 
veteran that additional information and evidence was needed 
to support his claim for tinnitus, and asked him to send any 
medical reports that he had.  Under these circumstances, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decisions for both claims, the veteran has not been 
prejudiced thereby.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, the Board notes that a substantial body of evidence 
was developed with respect to the veteran's claim.  Likewise, 
it appears that all probative and obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The Board notes that the veteran and Dr. P.F.A. have referred 
to medical records, including an audiogram, from Dr. W.P.A. 
in 1959.  While the actual records from 1959 are not 
associated with the claims file, the Board notes Dr. P.F.A. 
reported the history given by the veteran at that time as 
well as the results of the audiogram conducted at the time.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a preexisting injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system, 
including sensorineural hearing loss and tinnitus, become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2004).  While the disease need 
not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
From the result of the December 2002 and November 2003 VA 
examinations, as well as the August 2004 private audiogram, 
it is clear that the veteran has a current disability due to 
bilateral impaired hearing, according to 38 C.F.R. § 3.385, 
as well as a current diagnosis of bilateral constant 
tinnitus.  The issue then arises as to whether or not this 
hearing loss and tinnitus can be attributed to the veteran's 
service.

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The veteran has asserted that he was exposed to significant 
noise exposure in service while being transported on the USS 
Wharton from New Caledonia to New Zealand in 1943.  The 
veteran attributes the ringing in his ears to this particular 
incident.  He has also identified other instances, including 
on the firing range in 1941, and in New Guinea in 1944 where 
he was exposed to "[mortars], artillery, grenades, and rifle 
fire 24 hours a day" as possible causes for his claimed 
hearing loss.  

As noted, the veteran contends that his bilateral hearing 
loss and tinnitus are directly related to his active military 
service.  However, the evidence of record shows that the 
veteran was noted to have normal hearing at his enlistment 
examination in March 1941 and at his separation examination 
in November 1945.  The Board notes the veteran believes the 
examination conducted at separation was insufficient in that 
a corporal stood behind him whispering "can you hear me" 
until the veteran responded affirmatively.  Although an 
electronic audiological examination was not conducted, the 
Board notes the test given is the type of test that was 
utilized during the time the veteran was in service.  The 
Board also notes that at both examinations, it was noted that 
the veteran did not have any ear, nose, or throat 
abnormalities.  In a November 2002 written statement, the 
veteran asserts that he told someone about the ringing in his 
ears at his separation examination.  However, the Board finds 
more probative the lack of documentation that the veteran 
complained of hearing loss or tinnitus at his separation 
examination because the record was made contemporaneously 
with the examination.  The Board also notes the veteran has 
stated that his Commanding Officers told him "he would lose 
his hearing as he got older" and "his hearing would only 
get greater."  However, the service medical records are 
negative for any complaints, treatment, or diagnosis for 
hearing loss or tinnitus.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the current 
hearing loss and tinnitus are causally related to service.  

The first post-service indication of hearing loss and 
tinnitus included in the evidence of record is shown in the 
August 2004 private medical record from Dr. P.F.A.  As noted 
above, Dr. P.F.A. stated the veteran was "initially seen by 
Dr. W.P.A. in 1959, with a history of hearing loss and 
ringing in the ear, questionably of one year's duration."  
The veteran has asserted that, after discharge from service, 
he was seen by Dr. W.P.A. in the 1950's.  The Board notes 
this is the first indication of treatment for hearing loss or 
tinnitus in the evidence of record, which is more than 10 
years after the veteran was separated from service.  

The Board also finds it significant that the veteran 
submitted a formal claim for entitlement to service 
connection for problems with his back and teeth in January 
1946, and did not mention problems with hearing loss or 
tinnitus.  

The record contains two medical opinions which address the 
etiology of the veteran's hearing loss and tinnitus.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The first medical opinion was furnished by VA in November 
2003.  The Board notes that an audiologist, a specialist 
trained in the diagnosis and treatment of hearing disorders, 
rendered this opinion.  Furthermore, the November 2003 
opinion was based upon review of the claims file, directly 
addresses the question of whether the veteran's hearing loss 
and tinnitus were incurred in service, and contains a 
complete rationale in support of its assertions.  The 
specialist noted the veteran's hearing was normal at 
separation and the service medical records are negative for 
hearing loss and tinnitus.  Based on these factors, the 
specialist concluded, "it would appear most likely that [the 
veteran's] current hearing loss and tinnitus have occurred 
subsequent to separation from active duty.  Therefore, it is 
my opinion that it is less likely than not that current 
hearing loss and tinnitus are related to military service."  

A second medical opinion was provided by Dr. P.F.A., a 
private audiologist, in August 2004.  The Board notes there 
is no indication that Dr. P.F.A. reviewed the veteran's 
service medical records or any prior evidence in the claims 
folder.  It appears that Dr. P.F.A. reviewed medical records 
from 1959, or at a minimum an audiogram conducted in 1959 by 
Dr. W.P.A., as well as other hearing tests from 1976, 1980, 
and 2004 before rendering his opinion.  After reviewing the 
medical records in his possession, Dr. P.F.A. opined that the 
veteran's "hearing loss caused by acoustic trauma resulting 
from military service is likely as not [ ] the cause for 
hearing loss and tinnitus."  Despite reporting the veteran 
had "some history of industrial noise exposure," Dr. 
P.F.A.'s opinion merely states that the veteran has hearing 
loss caused by acoustic trauma resulting from military 
service without providing a rationale supporting his 
conclusion.  In addition, Dr. P.F.A.'s opinion did not 
address, or mention, the gap of more than 10 years between 
the veteran's separation from service and the initial 
documented manifestation of his hearing loss and tinnitus.  

The Board does consider the August 2004 private medical 
opinion to be competent medical evidence.  However, for the 
reasons noted above, the Board finds this opinion to be of 
less probative value than the November 2003 VA opinion.  
While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
As a result, the Board finds the evidence of record does not 
support the conclusion that the veteran's hearing loss is 
related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

The Board notes a VA examination was also conducted in 
December 2002, but the examiner did not provide an opinion as 
to the etiology of the veteran's hearing loss or tinnitus 
because he did not have an opportunity to review the service 
medical records at the time.  The other evidence of record 
supporting the veteran's claims has lessened probative value 
for the following reasons.  The December 1976 private medical 
record states the veteran had correctable hearing loss and 
includes an audiogram conducted at the time, but does not 
include an opinion as to causal relationship between the 
veteran's service and hearing loss.  The July 2004 statement 
written by a private physician is primarily based upon 
medical history provided by the veteran.  The Board does note 
that this record states that an ear exam conducted at that 
time was normal and does not contain an opinion as to the 
etiology of the veteran's hearing loss or tinnitus, other 
than the veteran's statement as to the onset of his 
conditions.

The Board notes, with high regard, the veteran's lengthy and 
honorable service in several theaters of operations during 
World War II.  The Board also acknowledges, and has no reason 
to doubt, the veteran's assertions that he was exposed to 
noise trauma in service, from both naval gunnery and other 
weapons fire.  In fact, his assertions are supported by the 
lay statement submitted by M.J.L.  While the veteran and 
M.J.L. are capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


